Case 1:20-cv-00443-TSE-TCB Document 13 Filed 10/08/20 Page 1 of 2 PageID# 136



                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

OPT OUT SERVICES LLC,
                Plaintiff,

        V.                                                     Civil Action No. l:20-cv-443

OPROUTPRESCREEN.COM,et al..
               Defendants.


                                              ORDER


        On September 11, 2020, United States Magistrate Judge Theresa Carroll Buchanan

entered a Report and Recommendation (the "Report")in this case, recommending that default

judgment be entered in favor of Plaintiff Opt Out Services LLC and against Defendants

oproutprescreen.com, optiutprescreen.com, optoutpredcreen.com, optoutpreescreen.com,

optoutprrescreen.com, optpoutprescreen.com, and opyoutprescreen.com (collectively, the

"Defendants").

        Upon consideration of the record and Judge Buchanan's Report, to which no objections

have been filed, and having found no clear error,^

       The Court ADOPTS, as its own, the findings of fact and recommendations of the United

States Magistrate Judge, as set forth in the Report(Dkt. 12).

        Accordingly,

       It is hereby ORDERED that plaintiffs motion for default judgment (Dkt. 8) is



^ See Diamond v. Colonial Life & Acc. Ins. Co.,416 F.3d 310, 315 (4th Cir. 2005)(in the absence
ofany objections to a magistrate's report,the court"need not conduct a de novo review, but instead
must 'only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.'").

                                                   1
Case 1:20-cv-00443-TSE-TCB Document 13 Filed 10/08/20 Page 2 of 2 PageID# 137
